







ALLEGION PLC
INCENTIVE STOCK PLAN OF 2013


GLOBAL RESTRICTED STOCK UNIT AWARD AGREEMENT


DATED AS OF [GRANT DATE] (“GRANT DATE”)


Allegion plc (the “Company”) hereby grants to [insert name] (“Participant”) a
restricted stock unit award (the “RSUs”) with respect to [insert number of
shares subject to RSUs] ordinary shares of the Company (the “Shares”), pursuant
to and subject to the terms and conditions set forth in the Company’s Incentive
Stock Plan of 2013 (the “Plan”) and to the terms and conditions set forth in
this Restricted Stock Unit Award Agreement (the “Award Agreement”), including
any appendix to the Award Agreement for Participant’s country (the “Appendix”).
Unless otherwise defined herein, the terms defined in the Plan shall have the
same meanings in this Award Agreement.
1.Vesting Schedule.
Participant’s right to receive Shares subject to the RSUs shall vest [insert
vesting schedule] (each anniversary being a “Vesting Date”), subject to
Participant’s continued employment with the Company or an Affiliate on each such
anniversary.
2.    Dividend Equivalents.
Participant shall be entitled to receive an amount equal to any cash dividend
paid by the Company upon one Share for each RSU held by Participant when such
dividend is paid (“Dividend Equivalent”), provided that, (i) Participant shall
have no right to receive the Dividend Equivalents unless and until the
associated RSUs vest, (ii) Dividend Equivalents shall not accrue interest and
(iii) Dividend Equivalents shall be paid in cash at the time that the associated
RSUs vest.
3.    Termination of Employment.
(a)Group Termination
If Participant’s employment terminates involuntarily by reason of a group
termination (including, but not limited to, terminations resulting from sale of
a business or division, outsourcing of an entire function, reduction in
workforce or closing of a facility) (a “Group Termination Event”), the number of
Shares subject to the RSUs that would have vested within 12 months of
termination of Participant’s active employment shall vest as of the date of
termination of active employment (such date also being a “Vesting Date”) and all
other RSUs and associated Dividend Equivalents shall be forfeited as of the date
of termination of active employment, and Participant shall have no right to or
interest in such RSUs, the underlying Shares or any associated Dividend
Equivalents.
(b)    Termination Due to Disability
If Participant’s employment terminates by reason of disability, the Shares
subject to the RSUs that have not yet vested shall vest as of the date of such
termination of employment (such date also being a “Vesting Date”).
(c)    Termination Due to Retirement
Notwithstanding the provisions of Section 3(a) and (b) above, and unless
Participant’s employment terminates for cause as defined in Section 3(e) below,
if Participant’s employment terminates after attainment of age 55 with at least
5 years of service (“Retirement”), the Shares subject to the RSUs shall continue
to vest according to the schedule set forth in Section 1, notwithstanding such
termination of employment.
(d)    Termination Due to Death
Notwithstanding the provisions of Section 3(c) above, if Participant’s
employment terminates due to death, the Shares subject to the RSUs that have not
yet vested shall vest as of the date of such termination of employment (such
date also being a “Vesting Date”).
(e)    Termination Due to Any Other Reason
If Participant’s employment terminates (i) for any reason or in any
circumstances other than those specified in Section 3(a) through (d) above or
(ii) for cause in the circumstances specified in Section 3(c) above, all
unvested RSUs and associated Dividend Equivalents shall be forfeited as of the
date of termination of active employment and Participant shall have no right to
or interest in such RSUs, the underlying Shares or any associated Dividend
Equivalents. For purposes of this Section 3(e), “cause” shall mean (x) any
action by Participant involving willful malfeasance or willful gross misconduct
having a demonstrable adverse effect on the Company or an Affiliate; (y)
Participant being convicted of a felony under the laws of the United States or
any state or district (or the equivalent in any foreign jurisdiction); or (z)
any material violation of the Company’s code of conduct, as in effect from time
to time.
4.    Settlement.
(a)    General
On or as soon as administratively practicable (and any event within 30 days)
following each Vesting Date, the Company shall cause to be issued to Participant
Shares with respect to the RSUs that become vested on such Vesting Date.
Notwithstanding the foregoing, if Participant is subject to U.S. federal income
tax on any part of the payment of the RSUs and the RSUs are considered
non-qualified deferred compensation subject to Section 409A of the Code, the
RSUs shall be settled within 30 days of the earliest to occur of the following
dates or events, subject to any delay required by Section 4(b) below: (i) the
Vesting Dates set forth in Section 1 in the case of RSUs that vest pursuant to
Section 1 or 3(c), (ii) a “separation from service” within the meaning of
Section 409A of the Code in the case of RSUs that vest pursuant Section 3(a),
3(b) and 3(d) above and Section 9(b)(iv)(D) of the Plan and (iii) a “change in
control event” within the meaning of U.S. Treasury Regulation §1.409A-3(i)(5) in
the case of RSUs that vest pursuant to Section 9(b) of the Plan. Such Shares
shall be fully paid and non-assessable. Participant will not have any of the
rights or privileges of a shareholder of the Company in respect of any Shares
subject to the RSUs unless and until such Shares have been issued to
Participant.
(b)    Delayed Payment
Notwithstanding Section 4(a) above, if the RSUs are considered an item of
deferred compensation under Section 409A of the Code and the Shares are
distributable by reason of a Participant’s separation from service during the
period that Participant is both subject to U.S. federal income taxation and a
“specified employee” (within the meaning of Section 409A(a)(2)(B)(i) of the
Code), any Shares that would otherwise be issuable during the 6-month period
immediately following Participant’s separation from service will be issued on
the first day of the 7th month following Participant’s separation from service
(or, if Participant dies during such period, within 30 days after Participant’s
death).
5.    Change in Control.
In the event of a Change in Control, the treatment of the RSUs will be governed
by the terms of the Plan, subject to Section 4 above.
6.    Responsibility for Taxes.
Participant acknowledges that, regardless of any action taken by the Company or,
if different, Participant’s employer (the “Employer”), the ultimate liability
for all income tax, social insurance, payroll tax, fringe benefits tax, payment
on account or other tax-related items related to Participant’s participation in
the Plan and legally applicable to Participant (“Tax-Related Items”) is and
remains Participant’s responsibility and may exceed the amount actually withheld
by the Company or the Employer. Participant further acknowledges that the
Company and the Employer (i) make no representations or undertakings regarding
the treatment of any Tax-Related Items in connection with any aspect of the
RSUs; and (ii) do not commit to and are under no obligation to structure the
terms of the grant or any aspect of the RSUs to reduce or eliminate
Participant’s liability for Tax-Related Items or achieve any particular tax
result. Further, if Participant is subject to Tax‑Related Items in more than one
jurisdiction, Participant acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
To satisfy any withholding obligations of the Company and/or the Employer with
respect to Tax-Related Items, the Company will withhold Shares otherwise
issuable upon settlement of the RSUs. Alternatively, or in addition, in
connection with any applicable taxable or tax withholding event, Participant
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following:
(a)
withholding from Participant’s wages or other cash compensation paid to
Participant by the Company or the Employer,

(b)
withholding from proceeds of the sale of Shares acquired upon settlement of the
RSUs either through a voluntary sale or through a mandatory sale arranged by the
Company (on Participant’s behalf pursuant to this authorization without further
consent) and/or

(c)
requiring Participant to tender a cash payment to the Company or an Affiliate in
the amount of the Tax-Related Items;

provided, however, that if Participant is a Section 16 officer of the Company
under the Act, the withholding methods described in this Section 6 (a), (b) and
(c) will only be used if the Committee (as constituted to satisfy Rule 16b-3 of
the Act) determines, in advance of the applicable withholding event, that one
such withholding method will be used in lieu of withholding Shares.
The Company may withhold for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates, including
maximum applicable rates, in which case Participant will receive a refund of any
over-withheld amount in cash and will have no entitlement to the equivalent
amount in Shares. The Company may refuse to issue or deliver the Shares or the
proceeds of the sale of Shares, if Participant fails to comply with his or her
obligations in connection with the Tax-Related Items.
7.    Nature of Grant.
In accepting the RSUs, Participant acknowledges, understands and agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be amended, altered or discontinued by the Company at any
time, to the extent permitted by the Plan;
(b)    the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of restricted stock units,
or benefits in lieu of restricted stock units, even if restricted stock units
have been granted in the past;
(c)    all decisions with respect to future restricted stock unit grants, if
any, will be at the sole discretion of the Company;
(d)    Participant is voluntarily participating in the Plan;
(e)    the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not intended to replace any pension rights or compensation;
(f)    the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not part of normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;
(g)    unless otherwise agreed with the Company, the RSUs and the Shares subject
to the RSUs, and the income and value of same, are not granted as consideration
for, or in connection with, services Participant may provide as a director of an
Affiliate;
(h)    the RSU grant and Participant’s participation in the Plan will not create
a right to employment or be interpreted as forming an employment or service
contract with the Company, the Employer or any Affiliate and will not interfere
with the ability of the Company, the Employer or any Affiliate, as applicable,
to terminate Participant’s employment or service relationship (if any);
(i)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(j)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from Participant ceasing to provide employment
or other services to the Company or the Employer (for any reason whatsoever,
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is employed or the terms of Participant’s
employment agreement, if any) or from cancellation of the RSUs or recoupment of
any financial gain resulting from the RSUs as described in Section 14 below;
(k)    for purposes of the RSUs, Participant’s employment or other service
relationship will be considered terminated as of the date Participant is no
longer actively providing services to the Company or one of its Affiliates
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where Participant
is employed or the terms of Participant’s employment agreement, if any) and,
unless otherwise expressly provided in this Award Agreement or determined by the
Company, Participant’s right to vest in the RSUs under the Plan, if any, will
terminate as of such date, or will be measured with reference to such date in
the case of a Group Termination Event, Retirement or termination due to
disability or death, and will not be extended by any notice period (e.g.,
Participant’s period of active service would not include any contractual notice
period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where Participant is employed or the terms
of Participant’s employment agreement, if any); the Committee shall have the
exclusive discretion to determine when Participant is no longer actively
providing services for purposes of the RSUs (including whether Participant may
still be considered to be providing services while on a leave of absence);
(l)    unless otherwise provided in the Plan or by the Company, in its
discretion, the RSUs and the benefits evidenced by this Award Agreement do not
create any entitlement to have the RSUs or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the Shares; and
(m)    neither the Company, nor the Employer nor any Affiliate will be liable
for any foreign exchange rate fluctuation between Participant’s local currency
and the United States Dollar that may affect the value of the RSUs or of any
amounts due to Participant pursuant to the settlement of the RSUs or the
subsequent sale of any Shares acquired upon settlement.
8.    No Advice Regarding Grant.
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding Participant’s participation in the
Plan, or his or her acquisition or sale of the underlying Shares. Participant
should consult with his or her own personal tax, legal and financial advisors
regarding Participant’s participation in the Plan before taking any action
related to the Plan.
9.    Data Privacy.
Participant hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of Participant’s personal data as
described in the Award Agreement and any other RSU grant materials by and among,
as applicable, the Employer, the Company and any Affiliate for the exclusive
purpose of implementing, administering and managing Participant’s participation
in the Plan.
Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address, email address and telephone number, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any shares or directorships held in the Company, details
of all RSUs or any other entitlement to shares awarded, canceled, exercised,
vested, unvested or outstanding in Participant’s favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Data”).
Participant understands that Data may be transferred to UBS, or such other stock
plan service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan. Participant understands that the recipients of Data may be located in
the United States or elsewhere, and that the recipients’ country (e.g., the
United States) may have different data privacy laws and protections than
Participant’s country. Participant understands that he or she may request a list
with the names and addresses of any potential recipients of Data by contacting
his or her local human resources representative. Participant authorizes the
Company, UBS and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer Data, in electronic or other
form, for the sole purpose of implementing, administering and managing
Participant’s participation in the Plan. Participant understands that Data will
be held only as long as is necessary to implement, administer and manage
Participant’s participation in the Plan. Participant understands that he or she
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
Participant’s local human resources representative. Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If Participant does not consent, or if Participant later seeks
to revoke his or her consent, Participant’s employment status or service with
the Employer will not be affected; the only consequence of refusing or
withdrawing consent is that the Company would not be able to grant RSUs or other
equity awards to Participant or administer or maintain such awards. Therefore,
Participant understands that refusing or withdrawing his or her consent may
affect his or her ability to participate in the Plan. For more information on
the consequences of Participant’s refusal to consent or withdrawal of consent,
Participant understands that he or she may contact his or her local human
resources representative.
10.    Electronic Delivery and Participation.
The Company may, in its sole discretion, decide to deliver any documents related
to participation in the Plan by electronic means or to request Participant’s
consent to participate in the Plan by electronic means. Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.
11.    Insider Trading/Market Abuse Laws.
Participant acknowledges that, depending on Participant’s country, Participant
may be subject to insider trading restrictions and/or market abuse laws, which
may affect Participant’s ability to acquire or sell Shares or rights to Shares
(e.g., RSUs) under the Plan during such times as Participant is considered to
have “inside information” regarding the Company (as defined by the laws in
Participant’s country). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under the
Company’s insider trading policy.
12.    Country-Specific Terms and Conditions.
Notwithstanding any provisions in this Award Agreement, the RSUs and the Shares
subject to the RSUs shall be subject to any special terms and conditions for
Participant’s country set forth in the Appendix. Moreover, if Participant
relocates to one of the countries included in the Appendix, the special terms
and conditions for such country will apply to Participant, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this Award Agreement.
13.    Imposition of Other Requirements.
This grant is subject to, and limited by, all applicable laws and regulations
and to such approvals by any governmental agencies or national securities
exchanges as may be required. Participant agrees that the Company shall have
unilateral authority to amend the Plan and this Award Agreement without
Participant’s consent to the extent necessary to comply with securities or other
laws applicable to the issuance of Shares. The Company reserves the right to
impose other requirements on Participant’s participation in the Plan, on the
RSUs and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require Participant to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.
14.    Recoupment Provision.
In the event that Participant commits fraud or engages in intentional misconduct
that results in a need for the Company to restate its financial statements, then
the Committee may direct the Company to (i) cancel any outstanding portion of
the RSUs and (ii) recover all or a portion of the financial gain realized by
Participant through the RSUs. Further, Participant agrees that the RSUs and any
financial gain realized by Participant through the RSUs shall be subject to
forfeiture and/or repayment to the Company to the extent required to comply with
any applicable laws or the rules and regulations of the securities exchange or
inter-dealer quotation system on which the Shares are listed or quoted,
including, without limitation, pursuant to Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010.
15.    Choice of Law and Venue.
The RSU grant and the provisions of this Award Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware without
regard to such state’s conflict of laws or provisions, as provided in the Plan.
For purposes of litigating any dispute that arises under this grant or this
Award Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of Delaware and agree that such litigation shall be conducted in the
courts of New Castle County, Delaware, or the federal courts for the United
States for the District of Delaware, where this grant is made and/or to be
performed.
16.    Severability.
The provisions of this Award Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
17.    Language.
If Participant has received this Award Agreement or any other document related
to the Plan translated into a language other than English and if the meaning of
the translated version is different than the English version, the English
version will control.
18.    Waiver.
Participant acknowledges that a waiver by the Company of breach of any provision
of this Award Agreement shall not operate or be construed as a waiver of any
other provision of this Award Agreement, or of any subsequent breach by
Participant or any other participant in the Plan.
19.    Acknowledgement of Availability of Plan Prospectus.
Participant acknowledges that he or she has been provided with access to a copy
of the Plan prospectus and Plan document, links to both of which are available
below:
[EMBED LINK TO PLAN PROSPECTUS] [EMBED LINK TO PLAN DOCUMENT]
Paper copies of the Plan prospectus and Plan document are also available upon
request from the Company’s stock administration department, at the contact
information provided on the cover page of the Plan prospectus.
20.    Acknowledgement & Acceptance within 120 Days.
This grant is subject to acceptance, within 120 days of the Grant Date, by
electronic acceptance through the website of UBS, the Company’s stock plan
administrator. Failure to accept the RSUs within 120 days of the Grant Date may
result in cancellation of the RSUs.


Signed for and on behalf of the Company:


__________________________________                    
David D. Petratis
Chairman and Chief Executive Officer
Allegion plc






This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.







